Citation Nr: 1420845	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-00 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel










INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, that denied service connection for a psychiatric disorder (claimed as depression), to include as secondary to service-connected degenerative disc disease of the lumbar spine.  

In August 2012, the Board remanded the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, for further development.  

The issue has been recharacterized to comport with the evidence of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in August 2012, partly to schedule the Veteran for a VA psychiatric examination.  The examiner was to identify the Veteran's current psychiatric disorders and to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that any current psychiatric disorders, to include depression and an anxiety disorder, had their clinical onset during, or were otherwise related to, the Veteran's period of active military service.  

The August 2012 Board remand further indicated that the examiner was to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that any current psychiatric disorders were either caused by, or aggravated by, the Veteran's service-connected degenerative disc disease of the lumbar spine.  

Pursuant to the August 2012 remand, the Veteran was afforded a VA psychiatric examination in October 2012.  There was a notation that the Veteran's claims file was reviewed.  The diagnoses were a depressive disorder, not otherwise specified, and polysubstance abuse in full remission (reliability unclear).  The examiner checked a box "yes" that the claimed psychiatric disorder was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner reported that as indicated in prior reports, he was unable to determine the specific etiology of the Veteran's claimed psychiatric disorder without resorting to speculation due to the fact that the Veteran had multiple etiological factors that played a role in his depression, ranging from childhood issues, substances, alcohol, and interpersonal deficits.  The examiner stated that there was no history of treatment for depression in the military and no history of combat.  

The examiner reported that, typically, depression could be worsened by clinical stressors and, to some degree, by stressors like pain.  The examiner stated that, however, in the Veteran's case, despite the fact that his pain was a daily problem, his depression seemed to come and go without an etiological correlation noted with the pain.  The examiner indicated that the longest the Veteran had been depressed, on a daily basis, was for about a week, and the shortest period was for one day.  It was noted that, otherwise, the Veteran felt fine.  

Additionally, the examiner stated that, as indicated earlier, the Veteran had longstanding issues with depression and a generalized anxiety disorder, with multiple contributors such as childhood trauma, substance abuse, interpersonal problems, and isolationistic tendencies, etc.  The examiner stated that the Veteran reported that his depression would come and go, with periods of remission, and that he was unable to remain in remission.  The examiner maintained that the Veteran reported that the pain was a chronic daily issue, and that, therefore, his pain, as per the Veteran, did not correlate with his depression.  

The examiner further indicated that the Veteran's history was supportive of a long-standing history of struggles with generalized anxiety and struggles with dysphoria for several years.  The examiner stated that he did not see substantially supportive evidence that would indicate that the Veteran's depressive symptoms were etiological linked to his back pain.  The examiner commented that he believed that the Veteran's overall depression and anxiety were related to multifactorial issues in his life which included an underdeveloped psychosocial support system, low self-esteem, problematic relationships, a problematic marriage, financial concerns, and a substance abuse history, etc.  The examiner maintained that pain certainly was an added psychosocial stressor, but that he did not see any evidence that pain was causally linked to his problems.  The examiner commented that, as such, he did not see the Veteran's pain and/or leg condition as causing his depression.  

The opinions provided by the examiner appear to be contradictory.  The examiner, on one hand, indicated that the Veteran's claimed psychiatric disorder was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  However, the examiner also specifically stated that he was unable to determine the specific etiology of the Veteran's claimed psychiatric disorder without resorting to speculation due to the fact that the Veteran had multiple etiological factors that played a role in his depression, ranging from childhood issues, substances, alcohol, and interpersonal deficits.  The examiner also reported that there was no history of treatment for depression in the military and no history of combat.  The examiner did not specifically address the fact that the Veteran was diagnosed with a passive-aggressive, manipulative, personality, as well as acute situational anxiety, during his period of service.  The examiner did not address the Veteran's reports of psychiatric problems during his period of service and since that time.  The Veteran is competent to report having possible psychiatric problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Further, the examiner indicated that he did not see substantially supportive evidence that would indicate that the Veteran's depressive symptoms were etiological linked to his back pain.  The examiner specifically commented that he did not see the Veteran's pain and/or leg condition as causing his depression.  The examiner did not specifically address whether the Veteran's service-connected degenerative disc disease of the lumbar spine aggravated his psychiatric disorder.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), a decision issued by the United States Court of Appeals for Veterans Claims (Court), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  The August 2012 remand specifically requested that the examiner address whether the Veteran's psychiatric disorder was caused or aggravated by his service-connected degenerative disc disease of the lumbar spine.  

Additionally, although the Veteran has not specifically asserted service connection for a psychiatric disorder, to include as secondary to his service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity, proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  Further, in a January 2013 supplemental statement of the case, the RO addressed whether the Veteran's claimed psychiatric disorder was secondary to his service-connected disorders, which includes his service-connected degenerative disc disease of the lumbar spine, as well as his service-connected radiculopathy of the right lower extremity and radiculopathy of the left lower extremity.  Therefore, the Board will address the issue on appeal as entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  

In light of the deficiencies with the October 2012 VA psychiatric examination report, the Board finds that the Veteran should be afforded another VA examination as to his claim for service connection for a psychiatric disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems since July 2012.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined the Veteran, to determine the nature and likely etiology of his claimed psychiatric disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  The entire claims file, including any electronic files, must be reviewed by the examiner.

The examiner must diagnose all current psychiatric disorders.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders are related to and/or had their onset during his period of service.  The examiner must specifically acknowledge and discuss any reports by the Veteran that his psychiatric problems were first manifested during his period of service, to include the diagnoses of a passive-aggressive, manipulative personality, and acute situational anxiety, during service.  

The examiner must further opine as to whether the Veteran's service-connected degenerative disc disease of the lumbar spine, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity caused or aggravated any diagnosed psychiatric disorders.  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

